Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on November 10, 2022.
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on November 10, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-3, 6-9, 12, 14-17, and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. US Patent Publication No. 2016/0140139 (“Torres”) in view of Upton et al. US Patent Publication No. 2013/0036168 (“Upton”).
Applicant submitted that Torres describes that the shared file are files that stored remotely on shared storage 126 and cloud storage associated with the collaborative service.  Applicant submitted that Torres fails to teach generating a first file indicator representative of the first file stored on the first device or generating a second file indicator representative of the second file stored on the second device.
The examiner respectfully disagrees that Torres does not teach the features.  Torres is directed to creating and storing representations of files stored in disparate locations.  In the Background/Summary, Torres, on paragraph [0001], discloses that files for collaboration may be located at various places including local computing devices of collaborating users.  Torres, on paragraph [0039], discloses application 106 may enable the user to share the files and the files may be stored locally on the computing device 102, such as in local storage 108.  As such, the files inside the folder reference files that may be stored on computing devices of the users. 
Applicant’s amendment to claims 1, 6, and 15 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. US Patent Publication No. 2016/0140139 (“Torres”) in view of Mihara et al. US Patent Publication No. 2015/0220480 (“Mihara”) and Upton et al. US Patent Publication No. 2013/0036168 (“Upton”).

Regarding claim 1, Torres teaches a computer-implemented method, comprising 
receiving, from a first device, first metadata corresponding to a first file stored on the first device (para. [0032] mount any item of his/her choosing.  original objects being represented as mounted files. para. [0051] files… shared among users.  give permissions to the folder and its content.  para. [0062] select multiple files or folders and active a “share” control item”); 
generating, based at least in part on the first metadata, a first file indicator representative of the first file stored on the first device (para. [0048] mount point folder.  para. [0051] mount point folder referencing the files); 
receiving, from the second device, second metadata corresponding to a second file stored on the second device (para. [0032] mount any item of his/her choosing.  original objects being represented as mounted files. para. [0051] files… shared among users.  give permissions to the folder and its content.  para. [0062] select multiple files or folders and active a “share” control item”); 
generating, based at least in part on the second metadata, a second file indicator representative of the second file stored on the second device (para. [0048] mount point folder.  para. [0051] mount point folder referencing the files); 
consolidating, into a remote folder, at least the first file indicator and the second file indicator (para. [0032] document library in a team site.  para. [0048] mount point folder.  para. [0051] mount point folder referencing the files); 
presenting, concurrently to the first device and the second device, the remote folder that includes the first file indicator and the second file indicator, without obtaining the first file from the first device or the second file from the second device (fig. 2B-2C, para. [0048] folder, displaying optional actions such as Open.  para. [0032] document library in a team site.  para. [0048] display… mount point folder.  para. [0051] mount point folder referencing the files); 
receiving, from the first device, a selection of the second file indicator representative of the second file stored on the second device (para. [0032] read… operations… performed on files inside a mounted folder.  para. [0046] perform file operations on those files); and 
in response to receiving the selection, causing the second file, stored at the second device, to stream from the second device (para. [0014] content, streaming data that is associated with audio, video).
Torres does not expressly teach establishing a real-time communication ("RTC") session between a first device and a second device.
Torres teaches consolidating into remote folder the file indicators.  However, Torres does not teach the consolidating in response to establishing the RTC session, wherein the remote folder is associated with the RTC session.
Torres does not expressly teach in response to receiving the selection, causing the second file, stored at the second device, to stream as part of the RTC session and be presented concurrently on the first device and the second device.
	Mihara teaches establishing a real-time communication ("RTC") session between a plurality of devices and consolidating, in response to establishing the RTC session, and into a remote folder, file indicators (para. [0041] when a conference (meeting) starts, causes the file temporary storage device 230 to be shared by the electronic conference terminals 300.  para. [0042] mount a folder on the shared folder URI.  enable the shared folder of the file... to be used by the conference terminals 301 and 302.  para. [0061] electronic conference terminals 300 belonging to the same group are associated with the shared folder.  para. [0099] terminals 301 and 302 have mounted the group shared folder.  para. [0051],[0150] terminal 300... general-purpose computer).  As explained above, Torres discloses consolidating, into a remote folder, file indicators of files stored on devices, and Mihara similarly describes mounting a remote folder for sharing files between users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Mihara’s disclosure of establishing a RTC session and providing remote folder for file sin response to establishing the RTC session such that the consolidating of file indicators as taught by Torres is in response to establishing the RTC session.  One of ordinary skill in the art would have been motivated to do so because Torres describes a collaborative service, wherein users may collaborate on files, and it would have been beneficial to enable to users to participate in a remote conference while collaborating on documents.
Upton teaches establishing a real-time communication ("RTC") session between a plurality of devices (para. [0031] provide video chat and/or text chat); receiving, from a first device, a selection of a file indicator representative of file (para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14); and in response to receiving the selection, causing the file to stream as part of the RTC session from a device and be presented concurrently on the first device and the second device (para. [0080] each participant is watching the same video content simultaneously as the other users in the virtual space.  para. [0172] video or multimedia section 412 in which a selected video file or stream is presented.  list or icons representing the video which are available for synchronized viewing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of enabling the file stored on a device to be presently concurrently on devices of the session such that a file stored on a user device is presently concurrently to the user devices.  One of ordinary skill in the art would have been motivated to do so for improving collaboration by enabling users to experience the same content over the network (para. [0076]).

Regarding claim 6, Torres teaches a method, comprising: 
receiving, from a first device of the plurality of devices, first metadata corresponding to a first file stored on the first device (para. [0032] mount any item of his/her choosing.  original objects being represented as mounted files. para. [0051] files… shared among users.  give permissions to the folder and its content.  para. [0062] select multiple files or folders and active a “share” control item”); 
presenting, concurrently to each of the plurality of devices, a first file indicator representative of the first file stored on the first device (fig. 2B-2C, para. [0048] folder, displaying optional actions such as Open.  para. [0032] document library in a team site.  para. [0048] display… mount point folder.  para. [0051] mount point folder referencing the files); 
receiving, from a second device of the plurality of devices, a selection of the first file indicator representative of the first file stored on the first device (para. [0032] read… operations… performed on files inside a mounted folder.  para. [0046] perform file operations on those files); and 
in response to receiving the selection, causing the first file, stored at the first device, to stream as from the first device (para. [0032] read… operations… performed on files inside a mounted folder.  para. [0046] perform file operations on those files.  para. [0014] content, streaming data that is associated with audio, video).
Torres does not expressly teach establishing a real-time communication ("RTC") session between a plurality of devices.
Torres teaches presenting concurrently to each of the plurality devices the file indicators.  However, Torres does not teach the presenting in response to establishing the RTC session, a first file indicator in an RTC room associated with the RTC session.
Torres does not expressly teach in response to receiving the selection, causing the first file, stored at the first device, to stream as part of the RTC session and be presented concurrently to each of the plurality of devices.
	Mihara teaches establishing a real-time communication ("RTC") session between a plurality of devices; and presenting, in response to establishing the RTC session, a first file indicator in an RTC room associated with the RTC session (para. [0041] when a conference (meeting) starts, causes the file temporary storage device 230 to be shared by the electronic conference terminals 300.  para. [0042] mount a folder on the shared folder URI.  enable the shared folder of the file... to be used by the conference terminals 301 and 302.  para. [0061] electronic conference terminals 300 belonging to the same group are associated with the shared folder.  para. [0099] terminals 301 and 302 have mounted the group shared folder.  para. [0051],[0150] terminal 300... general-purpose computer.  fig. 1. see Terminal 310, para. [0002] conference room.).  As explained above, Torres discloses consolidating, into a remote folder, file indicators of files stored on devices, and Mihara similarly describes mounting a remote folder for sharing files between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Mihara’s disclosure of establishing a RTC session and presenting the first file indicator in response to establishing the RTC session such that the file indicators of Torres are presented in response to establishing the RTC session.  One of ordinary skill in the art would have been motivated to do so because Torres describes a collaborative service, wherein users may collaborate on files, and it would have been beneficial to enable to users to concurrently participate in a remote conference while viewing documents.
Upton teaches establishing a real-time communication ("RTC") session between a plurality of devices (para. [0031] provide video chat and/or text chat); receiving, from a second device of a plurality of devices, a selection of a first file indicator representative of the first file stored on a device (para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14); and in response to receiving the selection, causing the first file, stored at the device, to stream as part of the RTC session from the device and be presented concurrently to each of the plurality of devices (para. [0080] each participant is watching the same video content simultaneously as the other users in the virtual space.  para. [0172] video or multimedia section 412 in which a selected video file or stream is presented.  list or icons representing the video which are available for synchronized viewing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of enabling the file stored on a user device to be presently concurrently on devices of the session.  One of ordinary skill in the art would have been motivated to do so for improving collaboration by enabling users to experience the same content over the network (para. [0076]).

Regarding claim 15, Torres teaches a computing system, comprising: 
one or more processors; and 
a memory storing program instructions that, when executed by the one or more processors, cause the one or more processors to at least: 
present, concurrently to each of the plurality of devices, a remote folder that includes at least: 
a first file indicator of a first file stored at a first device of the plurality of devices; and a second file indicator of a second file stored at a second device of the plurality of devices; receive, from a third device of the plurality of devices, a request to stream the first file (para. [0032] mount any item of his/her choosing.  original objects being represented as mounted files.  para. [0040] mount point folder in a collaborative service library may reference contents of a mounted folder that resides elsewhere and includes actual files.  para. [0048] display… mount point folder.  para. [0051] mount point folder referencing the files)); 
in response to the request, determine, based at least in part on metadata corresponding to the first file indicator, that the first file is stored at the first device (para. [0032] read… operations… performed on files inside a mounted folder.  para. [0046] perform file operations on those files.  para. [0014] content, streaming data.  para. [0023] file, video); and 
send the request to stream the first file to the first device such that a streaming of the first file is initiated at the first device (claim 13.  perform folder operations and file operations… on the mount point item and files associated with the mount point item.  para. [0014] content, streaming data that is associated with audio, video). 
Torres does not expressly teach establishing a real-time communication ("RTC") session between the plurality of devices.
Torres teaches presenting, and concurrently to each of the devices a remote folder, a remote folder.  Torres does not teach the presenting in response to establishment of the RTC session, wherein the remote folder is associated with the RTC session.
Torres does not expressly teach streaming of the first file as part of the RTC session and concurrently presented to each of the plurality of devices.
	Mihara teaches establishing a real-time communication ("RTC") session between a plurality of devices; and presenting, in response to establishing the RTC session, and to each of the devices, file indicators (para. [0041] when a conference (meeting) starts, causes the file temporary storage device 230 to be shared by the electronic conference terminals 300.  para. [0042] mount a folder on the shared folder URI.  enable the shared folder of the file... to be used by the conference terminals 301 and 302.  para. [0061] electronic conference terminals 300 belonging to the same group are associated with the shared folder.  para. [0099] terminals 301 and 302 have mounted the group shared folder.  para. [0051],[0150] terminal 300... general-purpose computer).  As explained above, Torres discloses consolidating, into a remote folder, file indicators of files stored on devices, and Mihara similarly describes mounting a remote folder for sharing files between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Mihara’s disclosure of establishing a RTC session and presenting the remote folder in response to establishing the RTC session such that the presenting of file indicators as taught by Torres is in response to establishing the RTC session.  One of ordinary skill in the art would have been motivated to do so because Torres describes a collaborative service, wherein users may collaborate on files, and it would have been beneficial to enable to users to concurrently participate in a remote conference while viewing documents.
Upton teaches establishing a real-time communication ("RTC") session between a plurality of devices (para. [0031] provide video chat and/or text chat); receive, from a third device of a plurality of devices, a request to stream a first file; and send the request to stream the first file stored at a first device such that a streaming of the first file is initiated at the first device as part of the RTC session and concurrently presented to each of the plurality of devices (para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14.  para. [0080] each participant is watching the same video content simultaneously as the other users in the virtual space.  para. [0172] video or multimedia section 412 in which a selected video file or stream is presented.  list or icons representing the video which are available for synchronized viewing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of establishing a RTC session and enabling the file stored on a user device to be presently concurrently on devices of the session.  One of ordinary skill in the art would have been motivated to do so for improving collaboration by enabling users to experience the same content over the network (para. [0076]).

Regarding claim 2, Torres does not teach the computer-implemented method of claim 1, further comprising: as the second file is streaming, receiving, from a third device included in the RTC session, a file interaction command with respect to the streaming of the second file; and in response to receiving the file interaction command from the third device, causing the file interaction command to be performed by the second device to perform the interaction with respect to the streaming of the second file.
Upton teaches as a second file is streaming, receiving, from a third device included in a RTC session, a file interaction command with respect to the streaming of the second file; and in response to receiving the file interaction command from the third device, causing the file interaction command to be performed by the second device to perform the interaction with respect to the streaming of the second file
(para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14.  para. [0053] controls on the SVOD video player (play/pause, fast forward/rewind, change video)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of enabling another device such as the third device to transmit a command to perform interaction with the streaming of the file.  One of ordinary skill in the art would have been motivated to do so for improving collaboration by sharing control of the video file such that other users are able to control display of the content.

Regarding claim 3, Torres in view of Mihara and Upon teaches the computer-implemented method of claim 2, wherein the file interaction command is at least one of a play command, a rewind command, a fast forward command, a pause command, a slow motion command, or a stop command (Upton: para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14.  para. [0053] controls on the SVOD video player (play/pause, fast forward/rewind, change video)).

Regarding claim 7, Torres in view of Mihara and Upon teach the method of claim 6, wherein: the first file is a video file (Torres: para. [0023] file, video).  Torres does not teach the selection of the file indicator includes a request to play the first file.
Upton teaches a first file being a video file; and the selection of a file indicator includes a request to play the first file (para. [0053] controls, play/pause.  para. [0080] each participant is watching the same video content simultaneously as the other users in the virtual space.  para. [0172] video or multimedia section 412 in which a selected video file or stream is presented).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of enabling another device to request to play the first file.  One of ordinary skill in the art would have been motivated to do so for improving collaboration by sharing control of video file such that other users are able to control display of the content.

Regarding claim 8, Torres does not teach the method of claim 6, further comprising: presenting, at each of the plurality of devices, a file controller such that any device of the plurality of devices can issue a file control command to control a streaming of the first file from the first device.
Upton teaches presenting, at each of a plurality of devices, a file controller such that any device of the plurality of devices can issue a file control command to control a streaming of the first file from the first device (para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14.  para. [0053] controls on the SVOD video player (play/pause, fast forward/rewind, change video)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of presenting, at each of the devices, a file controller such that any device of the plurality of devices can issue a file control command to control a streaming of the first file from the first device.  One of ordinary skill in the art would have been motivated to do so for improving collaboration by sharing control of video file such that other users are able to control display of the content.

Regarding claim 9, Torres does not teach the method of claim 8, further comprising: receiving, from a third device of the plurality of devices, a file control command to alter a playback of the first file; and causing the file control command to be performed at the first device to alter the playback of the first file.  
Upton teaches receiving, from a third device of the plurality of devices, a file control command to alter a playback of the first file; and causing the file control command to be performed at the first device to alter the playback of the first file (Upton: para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14.  para. [0053] controls on the SVOD video player (play/pause, fast forward/rewind, change video)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of enabling a third device to send a command to alter a playback of the file.  One of ordinary skill in the art would have been motivated to do so for improving collaboration by sharing control of video file such that other users are able to control display of the content.

Regarding claim 12, Torres in view of Upton teach the method of claim 6, further comprising: receiving, from a third device of the plurality of devices, second metadata corresponding to a second file stored on the third device (Torres: para. [0032] mount any item of his/her choosing.  original objects being represented as mounted files. para. [0051] files… shared among users.  give permissions to the folder and its content.  para. [0062] select multiple files or folders and active a “share” control item”); consolidating the first file indicator and a second file indicator representative of the second file in a remote folder; and wherein presenting includes presenting, concurrently to each of the plurality of devices, the remote folder including the first file indicator and the second file indicator (para. [0040] mount point folder in a collaborative service library may reference contents of a mounted folder that resides elsewhere and includes actual files.  para. [0048] display… mount point folder.  para. [0051] mount point folder referencing the files); 

Regarding claim 14, Torres does not teach the method of claim 6, further comprising: recording the RTC session.
Upton teaches recording a RTC session (para. [0090] recording the communication between the group can be added).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of recording the RTC session.  One of ordinary skill in the art would have been motivated to do so for benefits of maintaining a record of the session for subsequent review by users of the collaboration.

Regarding claim 16, Torres does not teach the computing system of claim 15, wherein the program instructions, when executed by the one or more processors, further include instructions that, when executed by the one or more processors, further cause the one or more processors to at least: present at each of the plurality of devices and, as the first file is streamed, a file controller such that any device of the plurality of devices can issue a file control command to control a streaming of the first file from the first device.
Upton teaches presenting at each of a plurality of devices and, as a first file is streamed, a file controller such that any device of the plurality of devices can issue a file control command to control a streaming of the first file from the first device (para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14.  para. [0053] controls on the SVOD video player (play/pause, fast forward/rewind, change video)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Upton’s disclosure of presenting at each of the plurality of devices and, as the first file is streamed, a file controller.  One of ordinary skill in the art would have been motivated to do so for improving collaboration by sharing control of video file such that other users are able to control display of the content.

Regarding claim 17, Torres in view of Mihara and Upton teach the computing system of claim 16, wherein the file control command enables at least one of a playing of the first file, a pausing of the first file, a stopping of the first file, a rewinding of the first file, a fast forward of the first file, or a slow motion of the first file (Upton: para. [0029] play… the video file.  para. [0030] allow control of the shared object 22 to be shared or passed… with one of other remote devices 14.  para. [0053] controls on the SVOD video player (play/pause, fast forward/rewind, change video)).

Regarding claim 19, Torres in view of Mihara and Upton teach the computing system of claim 15, wherein the program instructions when executed by the one or more processors further cause the one or more processors to at least: receive from the first device, a first metadata corresponding to the first file, wherein the first metadata indicates at least a first location of the first file; and receiving, from the second device, a second metadata corresponding to the second file, wherein the second metadata indicates at least a second location of the second file (Torres: para. [0032] mount any item of his/her choosing.  original objects being represented as mounted files.  para. [0040] mount point folder in a collaborative service library may reference contents of a mounted folder that resides elsewhere and includes actual files.  para. [0048] display… mount point folder.  para. [0051] files… shared among users.  give permissions to the folder and its content.  para. [0062] select multiple files or folders and active a “share” control item”); 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Mihara, Upton, Malatesha et al. US Patent Publication No. 2018/0176267 (“Malatesha”), and Takahashi US Patent Publication No. 2010/0169906 (“Takahasi”).

Regarding claim 4, Torres does not teach the computer-implemented method of claim 1, further comprising:  receiving, from the first device and during the RTC session, an annotation corresponding to the second file streamed by the second device; maintaining a synchronization between the annotation and the second file; and storing the annotation and the synchronization as part of an RTC session record.
Malatesha teaches receiving, from a first device and during a RTC session, an annotation corresponding to a file (para. [0046] collaboration application.  one or more users of IWB 102 to annotate electronic content).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres and Upton with Malatesha’s disclosure of enabling users to make annotations corresponding to a file such that users in the RTC session of Torres and Upton are able to make annotations corresponding streamed file.  One of ordinary skill in the art would have been motivated to do so for benefits of improving collaboration by providing additional collaborative functionalities (para. [0042]).
Takahashi teaches receiving, from a first device, an annotation corresponding to a file streamed by a second device; maintaining a synchronization between the annotation and the second file; and storing the annotation and the synchronization (para. [0039] record video content is received.  para. [0040] annotation input… associated with a displayed video segment.  para. [0041] annotation input is synchronized with synchronization data that corresponds to the displayed segment.  para. [0042] video markup data file is generated that includes the annotation input, synchronization data…  para. [0043] stored video markup data files.. sharable among users).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres, Upton, and Malatesha with Takahasi’s disclosure of maintaining synchronization between the annotation and the file and storing the annotation and the synchronization.  One of ordinary skill in the art would have been motivated to do so because Upton discloses recording a communication between the group (para. [0090]).  It would have been beneficial to further maintain a record of the file and enabling users to create a personalized and enhanced view of the video for sharing with other users (para. [0010]).

Regarding claim 13, Torres does not teach the method of claim 6, further comprising: receiving, during the RTC session and, as the first file is streamed from the first device, an input from a third device with regard to the first file; synchronizing the input with a frame of the streaming of the first file concurrently presented to each of the plurality of devices at a time when the input is received; and storing metadata that includes the synchronization information and the input.
Malatesha receiving, during a RTC session and, as the first file is streamed, an input from a third device with regard to the first file (para. [0046] collaboration application.  one or more users of IWB 102 to annotate electronic content).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Upton and Torres with Malatesha’s disclosure of enabling users to make annotations corresponding to a file.  One of ordinary skill in the art would have been motivated to do so for benefits of improving collaboration by providing additional collaborative functionalities (para. [0042]).
Takahashi teaches receiving, as the first file is streamed from a first device, an input from a device with regard to the first file; synchronizing the input with a frame of the streaming of the first file when the input is received; and storing metadata that includes the synchronization information and the input (para. [0039] record video content is received.  para. [0040] annotation input… associated with a displayed video segment.  para. [0041] annotation input is synchronized with synchronization data that corresponds to the displayed segment.  para. [0042] video markup data file is generated that includes the annotation input, synchronization data…  para. [0043] stored video markup data files.. sharable among users).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Upton, Torres, and Malatesha with Takahasi’s disclosure of maintaining synchronization between the annotation and the file and storing the annotation and the synchronization.  One of ordinary skill in the art would have been motivated to do so because Upton discloses recording a communication between the group (para. [0090]).  It would have been beneficial to further maintain a record of the file and enabling users to create a personalized and enhanced view of the video for sharing with other users (para. [0010]).

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Mihara, Upton, Nelson et al. US Patent Publication No. 2019/0273767 (“Nelson”), and Missig et al. US Patent Publication No. 2022/0006946 (“Missig”).

Regarding claim 10, Torres does not teach the method of claim 6, further comprising: receiving, during the RTC session, from a third device that is not participating in the RTC session, a request to join the RTC session; obtaining, from the third device a live video feed from a camera at the third device; presenting, to at least the first device of the plurality of devices, the live video feed and a request that an access be granted to the third device to join the RTC session; receiving, from the first device, an indication that access is to be granted to the third device; and in response to receiving the indication, including the third device in the RTC session.
Nelson teaches receiving, during a RTC session, from a third device that is not participating in the RTC session, a request to join the RTC session (para. [0144] user selecting the “Join” option for a particular electronic meeting.  para. [0120] video conferencing sessions); presenting, to at least the first device of the plurality of devices, a request that an access be granted to the third device to join the RTC session; receiving, from the first device, an indication that access is to be granted to the third device (para. [0144] request to join… transmitted to the organizer of the electronic meeting. organizer approving the request,); and in response to receiving the indication, including the third device in the RTC session (para. [0144] notified that their request has been granted and the user is allowed to join the particular electronic meeting).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Nelson’s disclosure.  One of ordinary skill in the art would have been motivated to do so for benefits of controlling access to meetings while enabling users to subsequently join meetings.
Missig teaches obtaining, from a device a live video feed from a camera at the device; presenting, to at least a first device of the plurality of devices, the live video feed and a request that an access be granted to the third device to join the RTC session (para. [0228] receives a request to participant in the live communication session.  condition that is met while the request is pending, e.g. video of the participant initiating the call is displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres and Nelson with Missig s disclosure of providing a video feed of a user requesting to join a session such that the users that request the meeting as disclosed by Nelson provide a live video feed.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling the organizer to conveniently recognize the requesting user and enabling the organize to recognize the status of the session.

Regarding claim 11, Torres in view of Upton, Nelson, and Missig teach the method of claim 10, wherein the first device is indicated as an organizer of the RTC session (Nelson: para. [0144] organizer).

Regarding claim 18, Torres does not teach the computing system of claim 15, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: receive, during the RTC session, from a fourth device that is not participating in the RTC session, a request to join the RTC session; obtain, from the fourth device, a live video feed from a camera at the fourth device; present, as part of the RTC session, the live video feed and a request that an access be granted to the fourth device to join the RTC session; receive, from at least one device of the plurality of devices, an indication that access is to be granted to the fourth device; and in response to receiving the indication, include the fourth device in the RTC session.
Nelson teaches receiving, during a RTC session, from a fourth device that is not participating on the RTC session, a request to join the RTC session (para. [0144] user selecting the “Join” option for a particular electronic meeting.  para. [0120] video conferencing sessions); presenting, as part of the RTC session, a request that an access be granted to the fourth device to join the RTC session; receiving, from at least one of a device of a plurality of devices, an indication that access is to be granted to the fourth device (para. [0144] request to join… transmitted to the organizer of the electronic meeting. organizer approving the request,); and in response to receiving the indication, including the fourth device in the RTC session (para. [0144] notified that their request has been granted and the user is allowed to join the particular electronic meeting).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres with Nelson’s disclosure.  One of ordinary skill in the art would have been motivated to do so for benefits of controlling access to meetings while enabling users to subsequently join meetings.
Missig teaches obtaining, from a device a live video feed from a camera at the device; presenting, to at least a first device of the plurality of devices, the live video feed and a request that an access be granted to the third device to join the RTC session (para. [0228] receives a request to participant in the live communication session.  condition that is met while the request is pending, e.g. video of the participant initiating the call is displayed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres and Nelson with Missig s disclosure of providing a video feed of a user requesting to join a session such that the users that request the meeting as disclosed by Nelson provide a live video feed.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling the organizer to conveniently recognize the requesting user and enabling the organize to recognize the status of the session.

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445